Citation Nr: 0609994	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-42 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for residuals of a right knee injury with 
degenerative changes.

2.  Entitlement to an increased rating in excess of 10 
percent for increased residuals of an anterior cruciate 
ligament (ACL) tear of the right knee, post arthroscopy.

3. Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left quadricep tear.
 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to April 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the benefits sought on 
appeal.  

The issue of a higher initial rating for residuals of a left 
quadricep tear is addressed below in the REMAND portion of 
the decision.


FINDINGS OF FACT

1.  The evidence does not show moderate recurrent subluxation 
or lateral instability of the veteran's right knee.
 
2.  The evidence does not show that the flexion of the right 
knee is limited to 30 degrees, or that the extension of the 
right knee is limited to 15 degrees.
 

CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for residuals of a right knee injury with 
degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46; 
Diagnostic Code 5010 (2005).  



2.  The criteria for an increased rating in excess of 10 
percent for residuals of an ACL tear of the right knee, post 
arthroscopy, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46; Diagnostic 
Code 5257 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Right Knee

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

A rating decision of January 2002 denied service connection 
for the veteran's right knee condition.  In September 2002 
service connection was granted for the ACL tear with 
degenerative changes, and a 10 percent rating was assigned.  
A November 2004 rating decision increased the rating to total 
20 percent, by granting 10 percent for degenerative changes 
with limitation of motion (DC 5010), and 10 percent for the 
ACL injury with laxity (DC 5257). 

The veteran contends he is entitled to a 60 percent rating 
evaluation for the injuries sustained to his right knee.  He 
seeks a 20 percent rating under Diagnostic Code (DC) 5003, 20 
percent under DC 5257, and 20 percent under DC 5260.  He 
essentially contends that the current evaluations assigned 
for his knee do not accurately reflect the severity of the 
disability or the pain associated therewith, and that this is 
evidenced by differences in his 2002 and 2004 VA examinations 
and by the medical records associated with the file, 
particularly those of Paul F. Richin, M.D.   

Evaluations are assigned under DC 5010 for traumatic 
arthritis as they are for degenerative arthritis under DC 
5003.  DC 5003, in turn, evaluates disabilities based on the 
degree of limitation of motion under the appropriate DCs, in 
this case, DC 5260 for flexion of the leg and DC 5261 for 
limitation of extension of the leg.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DC, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  The intent of the 
schedule is to recognize actual painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

In order to establish an increased rating of 20 percent under 
DC 5260, the flexion capacity of the knee must be limited to 
30 degrees.  The veteran does not meet this requirement.  As 
he point outs in VA Form 9, while his August 2002 examination 
revealed a normal a flexion measurement of 140 degrees, and 
June 2004 revealed a greater degree of disability with a 
flexion measurement of 120 degrees, the Board finds  this is 
not enough to entitle him to an increased rating of 20 
percent.  Similarly, in order to establish an increased 
rating of 20 percent under DC 5261, the extension capacity of 
the knee must be limited to 15 degrees.  The veteran does not 
meet this requirement because his August 2002 and June 2004 
examinations revealed extension measurements of zero.  This 
is evidence against the veteran's claim for an increase.  

To establish an increased rating of 20 percent under DC 5257, 
there must be moderate recurrent subluxation or lateral 
instability of the knee.  The weight of the medical evidence 
does not support a finding for this increase.  A June 2004 VA 
examination revealed mild anterior instability, grade 1.  
Findings on McMurray's test performed both at the June 2004 
examination and in an August 2002 VA examination revealed no 
abnormalities.  A September 2002 examination conducted at 
Dunwoody Medical Center noted no subluxation of the right 
knee.  The remaining medical evidence associated with the 
file does not address subluxation or instability.  This is 
evidence against the veteran's claim for an increase, and for 
these reasons, the veteran's claim for an increased rating 
under DC 5257 is denied.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Here, the Boards finds that the appropriate 
diagnostic codes have been applied.  

In reaching these conclusions, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant's disability is essentially 
manifested by pain.  Although the appellant has right knee 
pain on motion, it is minimal and there is not evidence of 
swelling or fatigue or incoordination of the right knee on 
recent examination.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board finds 
that a 10 percent disability rating under DC 5010 and 10 
percent under 5257 adequately compensate the appellant's 
functional loss, pain, and weakness resulting from his 
injury.  

Notice and Assistance

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim by way of a June 2002 letter 
to him from the RO.  The law requires that when a complete or 
substantially complete application for benefits is filed, VA 
must notify a claimant and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  Notice must inform a claimant of (1) 
any information and evidence not of record needed to 
substantiate the claim; (2) what information VA will seek to 
provide; and (3) what information the claimant is expected to 
provide.  VA must also ask the claimant to submit any 
pertinent evidence in his possession.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  Even 
though the notice was inadequate on these two elements, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
because the preponderance of the evidence is against the 
veteran's claims regarding his right knee.  

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
have alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are of record and 
the RO has obtained all available post-service VA and private 
medical records identified by the veteran.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  


ORDER

Entitlement to an increased rating for residuals of a right 
knee injury with degenerative changes, currently evaluated as 
10 percent disabling, is denied.

Entitlement to an increased rating for residuals of an 
anterior cruciate ligament tear of the right knee, post 
arthroscopy, currently evaluated as 10 percent disabling, is 
denied.


REMAND

In January and September 2002 the RO denied service 
connection for the veteran's left quadricep injury.  A 
November 2004 RO decision subsequently granted service 
connection, but assigned a noncompensable evaluation.  In his 
December 2004 VA Form 9, the veteran expressed disagreement 
with this finding and sought a 10 percent rating for his 
injury.  In January 2005 the RO so increased the veteran's 
rating.  Since this time, the veteran has not indicated that 
he was satisfied with the 10 percent evaluation and his 
disagreement with the noncompensable rating of the November 
2004 decision remains pending.  AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits is awarded). 

Upon receipt of the veteran's December 2004 Notice of 
Disagreement no Statement of the Case (SOC) was issued on the 
quadricep condition.  As such, the veteran has not had an 
opportunity to perfect an appeal, despite the fact he has 
been granted the relief he was seeking.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case. The Board must 
remand these issues to the RO for that purpose.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  
 
Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. VA will 
notify the veteran if further action is required on his part.

Furnish a statement of the case (SOC) to 
the veteran and his representative 
regarding the issue of entitlement for an 
increased initial evaluation for 
residuals of a left quadricep tear, and 
give them the opportunity to respond 
thereto.  The claim should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


